DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/01/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 and 18-21 are pending (claim set as filed on 07/01/2020).
	Applicant’s election without traverse of Group I is again acknowledged. Claims 10-12 stand withdrawn as being directed to the non-elected invention.
	Therefore, claims 1-9, 13-16, and 18-21 are presented for examination.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application.  Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Priority
	This application filed on 03/31/2017 has a provisional application no. 62/316,781 filed on 04/01/2016.

Affidavit/Declaration
	The declaration(s)/affidavit(s) under 37 CFR 1.130(b) on 07/01/2020 is acknowledged.

Withdrawal of Rejections
The response and amendments filed on 07/01/2020 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the declaration(s)/affidavit(s) under 37 CFR 1.130(b) is sufficient to disqualify the common author reference by Sen under the §102(b)(1)(a) exception. Therefore, the previously applied §102(a)(1) anticipation rejection by Sen is being withdrawn because Applicant’s priority date is within one year of Sen’s publication date.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 13-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 2014/0026468 A1) as evidenced by Konig (Intestinal Kaletta (US 2010/0011654A1) – all references previously cited.
	Claim interpretation: regarding claims 1, 13, and 16’s recitation of “or (c) both (a) and (b)”, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 (II)). In other words, the “or” indicates that the claims has either (a) a neonicotinoid or (b) an RNAi construct (but not both otherwise said recitation would be redundant) under the broadest reasonable interpretation. For the purposes of examination, the claims will be interpreted to have only one element of (a) a neonicotinoid in the composition that is administered to a termite. Therefore, the dependent limitations that pertain to an RNAi construct will not be considered to have patentable weight under the broadest reasonable interpretation.
Henderson’s general disclosure relates a biological control for termites including subterranean termites such as C. formosanus with a mixture of lufenuron with an opportunistic pathogen wherein the combination greatly enhances the effectiveness of the individual components (i.e. synergistic) (see abstract & ¶ [0002]-[0003]).
Regarding base claims 1 and 13, Henderson teaches an effective biological control for termites comprising administering a mixture of a chitin synthesis inhibitor such as lufenuron with one or more bacterial or fungal species that are termite pathogens or opportunistic pathogens of termites (see ¶ [0017]). In the presence of lufenuron, the opportunistic pathogens kills the termites (see abstract). Henderson meets the limitation of manipulating expression for the reasons explained below. 
claim 2, Henderson teaches fungi that are pathogens of termites, or fungi that are opportunistic pathogens of termites having weakened immunity selected from Metarhizium, Beauveria, and Aspergillus (see ¶ [0149] & col. 12, claims 9-10). 
Regarding claim 3, Henderson discloses that lufenuron and other chitin inhibitors block the formation of the exoskeleton, thus reducing the ability of the termite cuticle to operate as a barrier against microbial pathogens. Lufenuron may suppress disease resistance of termites by disrupting the function of the peritrophic membrane to prevent microbial infection in the midgut. Lufenuron also appears to influence cellular responses, humoral responses, and metabolic enzymes associated with termite immunity (see ¶ [0007]). Konig (evidence document) discloses that disruption of the peritrophic membrane allows ingested organisms access to colonization sites in the hindgut (see Konig’s page 90, last full sentence). Therefore, without the protective peritrophic membrane, microorganisms will colonize and alter the microflora. 
Regarding claim 14, Henderson teaches Pseudomonas aeruginosa and Serratia marcescens are among the hundreds of bacterial species that are naturally associated with C. formosanus. The strong immune responses and pathogen defense behaviors of C. formosanus greatly decrease the risk of microbial infection (see ¶ [0008], [0025]). As noted above, the mixture of lufenuron and an opportunistic pathogen alters the defense mechanisms of the termites.
Regarding claim 15, Henderson discloses microbial pathogens do not work well to control C. formosanus in the field, due to its strong immune response and social behaviors; wherein social behavior plays an important role in termite disease resistance (see ¶ [0004], [0014]). Henderson teaches the termite’s social behavioral patterns were disrupted when treated with lufenuron (see ¶ [0133]-[0134]).
However, Henderson does not teach administering a neonicotinoid comprising imidacloprid or a sub-lethal dose (claims 1(a), 5-6, 13(a), and 21); or functional limitations of gene regulation as seem in claims 7-9 and 16-19.
Kaletta’s general disclosure relates to compositions in control of insects and/or arachnids populations and suitable kits for use in an RNAi based method of controlling insects (see abstract & ¶ [0001]). Kaletta teaches pest control of insects include termites such as R. flavipes (see ¶ [0002], [0035], [0063]). 
Kaletta teaches suitable active ingredients which may act in a complementary manner to the double stranded RNA molecules include imidacloprid (acetylcholine receptor which are generally included in bait compositions) (see ¶ [0171], [0196], [0214], and [0241]). Kaletta teaches a method of controlling insects comprising administering to an insect an RNA construct wherein the double stranded RNA is capable of down regulating the expression of at least one insect gene through RNA interference (see ¶ [0006], claim 15). As noted in the specification, the exposure to imidacloprid alters gene expression and thus, it meets the natural properties of the drug and the claim’s functional limitations pertaining to altering gene or protein expression (see ¶ [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or combine imidacloprid such as taught by Kaletta in the method of Henderson. The ordinary artisan would have been motivated to do so is because Kaletta discloses that imidacloprid is a common ingredient generally included in bait compositions. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., pesticides for controlling termites). The ordinary artisan would have had a reasonable expectation of success 
Regarding the claim limitations pertaining to the sub-lethal dose of neonicotinoid and imidacloprid, the MPEP at 2144.05 states:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Therefore, the disclosure of Kaletta establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that concentration is a result effective variable that can be tested. For example, Kaletta recognizes that insecticides are safe at certain concentration, but can and do impact on human health when incorporated at higher dosages or over long periods (see ¶ [0005]) and further teaches laboratory trials with dilution to effect the concentration (see ¶ [0240]). In other words, this is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. One of ordinary skill in the art would test or start at the lowest concentrations and slowly titrate up when performing safety clinical data. Absent any teaching of criticality by the Applicant concerning concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson as in view of Kaletta applied to claims 1-9, 13-16, 18-19, and 21 above, and in further view of Peterson (Quantification of symbiotic contributions to lower termite lignocellulose digestion using antimicrobial treatments, 2015).
The combined disclosures of Henderson and Kaletta, herein referred to as modified-Henderson, is discussed above.
However, modified-Henderson does not teach the step of downregulating the targeted gene comprises administering kanamycin to the termite (claim 20).
Peterson discloses using multiple antimicrobial treatments to induce differing degrees of dysbiosis in the termite gut, leading to variably altered symbiont abundance and diversity, and lignocellulolytic capacity (see abstract). Peterson teaches treatment with four antimicrobials were used: ampicillin, kanamycin, metronidazole, and tetracycline which resulted in distinct fluctuations in symbiont abundance and reduction in lignocellulose breakdown (see page 81, adjoining ¶, and page 83: Results which discloses the broad spectrum antibiotics of kanaymycin and tetracycline significantly reduced gut bacteria). Peterson concludes that bacteria can directly metabolize carbohydrate and phenolic components of lignocellulose and indirectly supply the termite host and protists with essential nutrients absent in lignocellulose (see page 87: Conclusion).
It would have been obvious to one of ordinary skill in the art to employ or combine the antimicrobial agent of kanamycin such as taught by Peterson in the method of modified-Henderson. The ordinary artisan would have been motivated to do so is because Peterson demonstrates that kanamycin treatment results in dysbiosis in the termite gut. In other words, the addition of kanamycin will alter the symbiotic microbiome leading to less sugar breakdown resulting in less nutrients thereby having a detrimental effect on the survival of the termites. The ordinary artisan would have had a reasonable expectation of success because both modified-

Examiner’s Response to Arguments
Applicant’s amendments filed on 07/01/2020 have been considered sufficient to overcome the previously applied claim rejections under §102(a)(1) as being anticipated by Henderson. Applicant’s amendment to incorporate the neonicotinoid limitations necessitated the withdrawal of the anticipation rejection.
However, the claimed invention remains rejected under 35 U.S.C. 103 as being unpatentable or obvious over Henderson in view of Kaletta and in further view of Peterson for the reasons stated above.
In response to Applicant’s argument that “nothing in Kaletta teaches, discloses, or suggests administering a composition comprising a sublethal dose of a neonicotinoid”, this argument is not persuasive because the MPEP at 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art”. The disclosure of Kaletta recognizes that insecticides at certain concentrations are safe but can be hazardous when incorporated at higher dosages. Therefore, this is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are safe and effective. In other words, one of ordinary skill in the art would start at low concentrations (i.e. sub-lethal doses) and titrate until safe and effective concentrations are determined thereby arriving at the claimed invention’s concentration limitations. 
In response to Applicant’s argument that “nothing in Kaletta teaches, discloses or suggests an RNA interference construct that is complementary to and/or targets a symbiont nucleotide or (c) both (a) and (b)”, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (MPEP 2111.04 (II)). In other words, the “or” indicates that the claims has either (a) a neonicotinoid or (b) an RNAi construct (but not both otherwise said recitation would be redundant) under the broadest reasonable interpretation. For the purposes of examination, the claims will be interpreted to have only one element of (a) a neonicotinoid in the composition that is administered to a termite. Therefore, the dependent limitations that pertain to an RNAi construct will not be considered to have patentable weight under the broadest reasonable interpretation.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
The disclosure of Scharf (U.S. Patent no. 7,968,525 with a common inventor) relates to termite control, and in particular to methods, bait matrix compositions and kits for increasing the mortality of termites (R. flavipes) and decreasing the viability of termite colonies utilizing RNA interference techniques to target new termiticide sites, such as the genes controlling cellulase activity, genes controlling hexamerin activity, and other specific genes that participate in hormone signaling during termite caste differentiation (see abstract & col. 1, lines 15-23). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653